     Case 1:17-cv-12570-MBB Document 38 Filed 12/26/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

__________________________________
                                    )
NICHOLAS G. BELEZOS, on behalf of   )                CIVIL ACTION NO.
himself and all others similarly situated,
                                    )                1:17-cv-12570-MBB
                                    )
                 Plaintiffs,        )
v.                                  )
                                    )
BOARD OF SELECTMEN of               )
Hingham, Massachusetts,             )
in their official capacity,         )
on behalf of themselves and         )
all others similarly situated,      )
                                    )
                 Defendants         )
___________________________________ )


                                 NOTICE OF APPEAL


       Notice is hereby given that Nicholas G. Belezos, plaintiff in the above named

case, hereby appeals to the United States Court of Appeals for the First Circuit from the

final judgment entered in this action on the 27th day of November, 2019.


                                      Respectfully submitted,

                                      Mr. Belezos,
                                      By his attorney,

                                      FREDERIC P. ZOTOS

                                      /s/ Frederic P. Zotos
                                      Frederic P. Zotos, Esq.
                                      BBO#565308
                                      28 Old Coach Road
                                      Cohasset, MA 02025
                                      Tel: (781) 836-4295
                                      E-Mail: fzotos@gmail.com

Dated: December 26, 2019
     Case 1:17-cv-12570-MBB Document 38 Filed 12/26/19 Page 2 of 2




                           CERTIFICATE OF SERVICE

        I, Frederic P. Zotos, counsel for the plaintiff, on December 26, 2019, hereby
certify that I have served a true copy of this document upon counsel for the defendant,
Joseph A. Padolsky, 101 Summer Street, Boston, MA 02110 by electronic filing through
the United States District Court, District of Massachusetts’ CM/ECF system.

                                                         /s/ Frederic P. Zotos
Dated: December 26, 2019                                     Frederic P. Zotos




                                          2
